Dismissed and Memorandum Opinion filed September 21, 2006







Dismissed
and Memorandum Opinion filed September 21, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00721-CV
____________
 
DANIEL LEE DAVIS, Appellant
 
V.
 
DEPARTMENT OF FAMILY AND PROTECTIVE
SERVICES, Appellee
 

 
On Appeal from the 314th District Court
Harris County, Texas
Trial Court Cause No. 2005-06575
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed August 1, 2006.  On September 13, 2006, 
appellant filed a motion to dismiss because he no longer desires to prosecute
the appeal. See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 21, 2006.
Panel consists of Chief Justice Hedges and Justices Yates and Seymore.